          Case 21-03427 Document 17 Filed in TXSB on 05/03/21 Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF OKLAHOMA

    IN RE:                                          )        Chapter 11
                                                    )
    CHESAPEAKE ENERGY CORPORATION,                  )        Case No. 20-33233 (DRJ)
    et al.,                                         )        Southern District of Texas
            Debtors                                 )
                                                    )        (Jointly Administered)
    CTF, LTD.; RONALD E. and JUDY L.                )
    CARLTON; RICHARD A. and                         )
    CATHERINE A. CARLTON; BRUCE D.                  )
    and CATHERINE B. CARLTON; and                   )
    LAWRENCE J. FECHKO,                             )        Adversary No. 21-01019
                                                    )
         Plaintiffs,                                )
                                                    )
    v.                                              )
                                                    )
CHESAPEAKE EXPLORATION, L.L.C.,                     )
CHESAPEAKE OPERATING, L.L.C,                        )
and their affiliated entities,                      )
                                                    )
         Defendants.                                )

                PLAINTIFFS’ COMBINED REPLY IN SUPPORT OF
         MOTION TO DISMISS ACTION PURSUANT TO FED. R. CIV. P. 41(a)(2)

         Dismissal is warranted because, as Chesapeake admits, there are no claims against any

party to this Adversary Proceeding.1 Further, Chesapeake has no legitimate basis to ask this Court

to condition dismissal of this Adversary Proceeding upon partial dismissal of Plaintiff’s claims

against non-Debtors Encino Energy, L.L.C. and Encino Acquisition Partners, L.L.C. (“Encino”).

Encino is not a party to this Adversary Proceeding, and Plaintiffs’ claims against Encino are not

before this Court.




1
  See Plaintiffs’ Combined Motion to Dismiss Action Pursuant to FED. R. CIV. P. 41(a)(2) [Dkt.
No. 12] at ECF 2 – 3, ⁋ 6 (“Chesapeake maintains the confirmed Plan of Reorganization discharged
and enjoined Plaintiffs’ prepetition claims against Chesapeake so Plaintiffs no longer have any
claims against the Chesapeake Defendants to be asserted in this Adversary Proceeding.”)
         Case 21-03427 Document 17 Filed in TXSB on 05/03/21 Page 2 of 4




       Plaintiffs’ claims against Encino are pending before Judge Janice D. Loyd in Adv. Case

No. 21-01021. Chesapeake Exploration, L.L.C. is the party that brought that case before Judge

Loyd.2 See Chesapeake’s Notice of Removal, Adv. Case No. 21-01021, Dkt. No. 1. Chesapeake’s

arguments about Plaintiffs’ claims against Encino have been fully briefed in Adv. Case No. 21-

01021.3 Those issues should be decided where the claims are pending—Adv. Case No. 21-

01021—not here.

       Given the factual backdrop, dismissal should be granted here without conditions. Rule

41(a)(2) “permits a district court to dismiss an action . . . upon such terms and conditions as the

court deems proper.” Am. Nat. Bank & Tr. Co. of Sapulpa v. Bic Corp., 931 F.2d 1411, 1412 (10th

Cir. 1991) (internal quotations omitted). “Conditions are designed to alleviate any prejudice a

defendant might otherwise suffer upon refiling of an action.” Id. “[T]he district court, however,

should impose only those conditions which actually will alleviate harm to the defendant.” Id.

Where the prejudice identified is “equally present . . . regardless of whether the court grant[s] the

motion for voluntary dismissal,” the dismissal cannot be the source of the prejudice. See Frank v.

Crawley Petroleum Corp., No. 20-6018, --- F.3d ----, 2021 WL 1166396 (10th Cir. Mar. 29, 2021)

(reversing district court’s conditions on voluntary dismissal).




2
  Prior to removal, Plaintiffs’ claims against Encino were severed into a separate state court
proceeding, Case No. CJ-2018-00026A. Chesapeake Exploration, L.L.C. became a party there
when Encino filed a Third-Party Petition against various Chesapeake entities seeking to enforce
an indemnity agreement between Encino and various Chesapeake entities. Chesapeake Operating,
L.L.C. was not named in the Third-Party Petition because it is not a signatory to the agreement
containing the indemnity provision. To be clear, Plaintiffs assert no claims against Chesapeake in
Adv. Case No. 21-01021.
3
  The parties’ briefing in Adv. Case No. 21-01021 on Chesapeake’s Amended Motion for Entry of
an Order Transferring Venue to the Bankruptcy Court for the Southern District of Texas is at Dkt.
Nos. 15, 34, and 35 and on Plaintiffs’ Combined Motion to Abstain, Sever, and Remand is at Dkt.
Nos. 16, 17, 21, 31, 32, and 33. See also Order Denying Motion to Strike Plaintiffs’ Combined
Motion to Abstain, Sever, and Remand, Adv. Case No. 21-01021, Dkt. No. 46.
        Case 21-03427 Document 17 Filed in TXSB on 05/03/21 Page 3 of 4




       Here, the type of prejudice that dismissal conditions are designed to alleviate—i.e.,

prejudice the defendant might suffer upon refiling of the action—does not exist. Plaintiffs’ claims

against Chesapeake have been discharged and Plaintiffs are enjoined from pursuing them.

Moreover, the “prejudice” Chesapeake identifies is equally present regardless of whether this

Court grants Plaintiffs’ motion for voluntary dismissal. The issues Chesapeake asks this Court to

decide on cursory briefing and without the presence of a necessary party (Encino) have been fully

briefed by Plaintiffs, Chesapeake, and Encino in Adv. Case No. 21-01021. Whatever actions

Encino may take because of Judge Loyd’s rulings in that proceeding will occur regardless of

whether this proceeding is dismissed. Indeed, Chesapeake invites the very prejudice it alleges—

inconsistent results—by asking this Court to pass on the issues pending in Adv. Case No. 21-

01021. Dismissal will cause no prejudice to Chesapeake and, therefore, Plaintiffs’ Combined

Motion to Dismiss Action Pursuant to FED. R. CIV. P. 41(a)(2) [Dkt. No. 12] should be granted

without conditions.

Dated: May 3, 2021
                                      Respectfully submitted,

                                      /s/ Gary M. McDonald
                                      Gary M. McDonald, OBA No. 5960
                                      Mary E. Kindelt, OBA No. 21728
                                      McDonald & Kindelt, LLP
                                      Bank of America Tower
                                      15 West Sixth Street, Suite 2606
                                      Tulsa, OK 74119
                                      (918) 430-3700 – telephone
                                      (918) 430-3770 – facsimile
                                      gmcdonald@mmmsk.com
                                      mkindelt@mmmsk.com

                                      Attorneys for CTF, Ltd., Ronald E. and Judy L. Carlton,
                                      Richard A. and Catherine A. Carlton, Bruce D. and
                                      Catherine B. Carlton, and Lawrence J. Fechko
        Case 21-03427 Document 17 Filed in TXSB on 05/03/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on May 3, 2021, a true and correct copy of the
foregoing pleading was served electronically on participants in the CM/ECF system according to
local procedures.

                                    /s/ Gary M. McDonald
